Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 1 of 7

neighbors

HEALTH SYSTEM

 

PRESENTATION.

 

 

 

 

9LOrV8OLI

 
Seoreol

Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 2 of 7

PAYMENT AND REIMBURSMENT OVERVIEW

 

* The Company generates patieni-service revenue by collecting fees for the
care provided in its facilities, and revenue is recognized when services are PAYOR MIX COMMERCIAL PAYERS

rendered to patients

 
 
  
 
 
  
   

 

EMTALA
as ; E
* Net revenue per visit averaged approximately $4,220 YTD 2015 through vee 4% rma® ()
ii ; ; Other : .
June 30 (Facility, Technical and Professional Fees) Insurance ,ffile Bhac irom UnitedHealth Group
9% = ueShicid

 

 

     

 

 

* Facility fees, professional services fees, and other related fees are billed Tricare
; 2%
separately and collected from commercially managed care companies, es Anthem.
directly from patients or from other third-party payors, based on the 2% aetn a
patient’s ER benefits
ae pas
: . ae Cigna.
* For patients without insurance coverage, collection of paymentis
performed at the time of service (100% of charity care is written off) ae Humana
Healthcare
* . = a,
* Bad debt write-offs (typically copays and deductibles) represent 30% of oh
total gross revenue
CMS Noe Currencl, vr Recognizing LGs
TOP CODES BILLED
% TOTAL : :
CODE NAME RATE REVENUE Billed Charges vs. Service Revenue
99283 EMER DEPT MODERATE SEVERITY S$LI6L77 17.4%
99285 EMER DEPT HIGH SEVERITY & THREAT FUNC] $1,936.00 16.9%
99284 EMER DEPT HIGH SEVERITY & URGENT EVAL $1,452.01 15.2%.
TAL77 CT ABDOMEN & PELVIS W/CONTRAST $2,928.20 3.9%
70450 CT HEAD/BRIN C-MATRL $2,329.25 4.0%
80053 COMPRE METAB PANEL $620.25 2.8%
94760 PULSE OX —N-INVAS EAR/PLS OXIMTRY F/O2 SAT 1 DETER $126.31 24%
FY 2013 FY 2074 YTD 2015 Financial Model
@Net Service Revenue mBilled Charges
CONFIDENTIAL 19 fay neighbors

HEALTH SYSTEM
89078011

Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 3 of 7

ORGANIZATIONAL STRUCTURE

 

PHYSICIAN INVESTORS

 

  

NHS EMERGENCY CENTERS, LLC

  

 

 

= (SERIES, LLC)
NEC BELLAIRE EMERGENCY CENTER, LP SERIES 100 - BELLAIRE
: NEC KINGWOOD ASSET HOLDINGS, LP NEC KINGWOOD EMERGENCY CENTER, LP
NEC BAYTOWN ASSET HOLDINGS, LP NEC BAYTOWN EMERGENCY CENTER, LP SERIES 102 - BAYTOWN

 

NEC PASADENA EMERGENCY CENTER, LP

NEC PEARLAND ASSET HOLDINGS, LP NEC PEARLAND EMERGENCY CENTER, LP | Ee | SERIES 104 PEARLAND Per

NEC MUELLER EMERGENCY CENTER, LP il
NEC BEAUMONT ASSET HOLDINGS, LP NEC BEAMUONT EMERGENCY CENTER, LP
> ae

NEC FUTURE EMERGENCY CENTER, LP SERIES XXX ~- FUTURE CENTER

 

   

NEC LAKELINE EMERGENCY CENTER, LP

 

NEC YORKTOWN EMERGENCY CENTER, LP

 

ry neighbors

CONFIDENTIAL
ma Meee) HEALTH SYSTEM

  
Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 4 of 7

NHS FACILITY FOOTPRINT

 

Rapidly Growing Platform Based in Highly Attractive Markets

 

 

 

MAP LEGEND

& Operating or Construction in Process

 

o Real Estate Contracted

 

 

 

 

 

 

 

 

& Identified Locations -5
bxisting / In-process State —
FEC Model
a3 Planned Expansion State — Radius Rings
FEC Model oO 30-Miles
a Planned Expansion State —
Specialty Emergency Hospital OC 60 Miles
Planned Expansion Stave —
Other Model C) 90 Miles
CONFIDENTIAL 57 neighbors
HEALTH SYSTEM

eZOvsoLt
pLOvsoll

er
Rib 2g Oe eso G&G & © Na

14
15
16
7
18
19

 

Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 5 of 7

NHS FACILITIES OVERVIEW — Active & 2015 Program

Facility base for NHS expected to continue ramping given robust pipeline of

construction in-process and identified site locations

Bellaire (BEC)

Kingwood (KEC) Open
Baytown (BTEC) Open
Pasadena (PDEC) Open

Pearland (PEC)
Lakeline (LEC)
Copperfield (CEC)
Mueller (MEC)
Beaumont (BMEC)
Crosby (CREC)
Orange (OEC)
N. Zaragoza (ZEC)
Midland (MDEC)

Tyler (TYEC)
Edgemere (EEC)
Odessa (ODEC)

Port Arthur
Texas City
Harlingen

dia as es

—ynsignnans

 

Houston, TX
Kingwood, TX
Baytown, TX
Pasadena, TX
Pearland, TX
Austin, TX
Houston, TX
Austin, TX
Beaumont, TX
Crosby, TA
Orange, TX
El Paso, TX
Midland, TX

 

Tyler, TX
E] Paso, TX
Odessa, TX
Port Arthur, TX
Texas City, TX
Harlingen, TX

 

09/01/09
04/16/11
04/20/12
07/01/13
08/19/13
07/15/14
10/20/14
11N7N4
11/25/14
05/09/15
05/23/15
08/15/15
09/22/15

10/10/15
T1MA4NS
11/21/15
11/21/15
12/2/15
02/01/16

6,371
8,000
8,000
8,000
10,000
8,000

Active Patient Care

Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care
Active Patient Care

Active Patient Care

201 5- Quarter 4
2015 - Quarter 4
2015 - Quarter 4
2015 - Quarter 4
2015 - Quarter 4
2015 - Quarter 4

 

CONFIDENTIAL

 

 

  

neighbors

HEALTH SYSTEM
s80rs0L

Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 6 of 7

EL PASO (N. ZARAGOZA) (EL PASO, TEXAS)

 

* Newly opened cenier with strong initial performance (08/15/2015)

* Continued pro-forma growth and local marketing efforts

FACILITY INFORMATION

* Address: 1540 N Zaragoza Road, El Paso, TX 79936 7 EE ;
* Location Description: Free Standing Building : ne yeree ) : +
* Date Opened: August2015 er :

* Facility Number: 12

=f -L §

Square Footage: ~8,500 sq. ft.
* Construction Cost: $2,246,957.00
* Lease Details: 120 months commencing on 11/10/14
* Staffing (Physician/RN/Other): 35 (10/6/19)

LOCAL MARKET STATISTICS (10 MILE RADIUS)

* Population: 679,036 * Median Income: $41,406
» Est. Pop. Growth: 46% »* Retail Sales Potential: $7.9B

KEY STATISTICS ($ IN MM)"

PATIENTS PER Aion te ee

DAY

 

$8.6

      

 

 

 

   
 

 

8.96 a
PATIENTS 206 206 206 208
(48 Days of % Growth (Y-o- % wht
Operati ons) 1 Represents financial: based on fally raraped ap model
CONFIDENTIAL 72 neighbors

HEALTH SYSTEM
c60r80L1

Case 18-03276 Document 59-32 Filed in TXSB on 08/29/19 Page 7 of 7

CONSTRUCTION-IN-PROCESS | EDGEMERE (EL PASO, TEXAS)

* Opening early Q4/2015

* Strategically located next to hospital with long queues, creating
market opportunity

FACILITY INFORMATION

* Address: Northeast Corner Loop 375, El Paso, TX
* Location Description: Free Standing Building

* Date Opened: Est. November 2015

* Facility Number: 15

* Square Footage: 8,000 sq. ft.

* Cost incurred to date: $1.2M

¢ Estimated cost 1: $2,036,020

* Lease Details: $46K / month; 144 months

LOCAL MARKET STATISTICS (10 MILE RADIUS)

* Population: 679,036 ° Median Income: $47,406
* Est. Pop. Growth: 46%  °¢ Retail Sales Potential: $7.8B

‘Includes up-front shell cost that Read King is purchasing

NOV 2015

 

 

 

 

CONFIDENTIAL 76

faq neighbors

HEALTH SYSTEM
